Case: 20-11027     Document: 00516078813        Page: 1   Date Filed: 11/02/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 2, 2021
                                 No. 20-11027                       Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Pedro Rebulloza,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 4:19-CR-362


   Before Higginbotham, Smith, and Ho, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
         Pedro Rebulloza appeals a 240-month sentence after pleading guilty
   of conspiring to possess methamphetamine (“meth”) with intent to distrib-
   ute. Rebulloza charges the sentencing court with two forms of error. First,
   he says the court applied the Sentencing Guidelines to his conduct incor-
   rectly. Second, he says the court imposed a substantively unreasonable
   sentence. We find no error and affirm.

                                       I.
         Less than a year after being paroled from a Texas state prison,
Case: 20-11027         Document: 00516078813             Page: 2   Date Filed: 11/02/2021




                                          No. 20-11027


   Rebulloza traveled from Fort Worth to Los Angeles to purchase meth on
   behalf of his brother’s drug-trafficking ring. Along with two co-conspirators,
   Rebulloza bought 45 pounds of meth and brought it to Fort Worth. He then
   worked with his brother and others to distribute the meth in Texas.
          A government informant purchased meth from the ring. That infor-
   mant’s testimony produced arrest warrants for Rebulloza and numerous co-
   conspirators. Rebulloza was charged with conspiracy to “possess with intent
   to distribute a mixture and substance containing a detectable amount of
   Methamphetamine, a Schedule II controlled substance” under 21 U.S.C.
   §§ 846 and 841(a)(1) and (b)(1)(C). Rebulloza pleaded guilty of the charged
   offense without a written plea agreement. He did so because he was charged
   with conspiracy under a statute carrying a maximum penalty of 20 years 1
   when he could have been charged under a statute carrying a maximum of
   40 years. 2
          Rebulloza stipulated that he and his brother “on one occasion worked
   together receiving and distributing methamphetamine in the Northern Dis-
   trict of Texas.” He admitted to having his “own methamphetamine cus-
   tomer.” He explained that he shared a meth supplier with his brother and
   that they “conspired with each other and others to possess methampheta-
   mine with the intent to distribute it.”
          The conclusions of the presentence investigation report (“PSR”)
   were largely based on a DEA investigation report, which in turn was largely
   based on the testimony of one of the co-conspirators. That co-conspirator
   explained that she traveled to Los Angeles alongside Rebulloza. She planned
   to fly with him but missed the flight and, instead, met Rebulloza at the meth


          1
              21 U.S.C. § 841(b)(1)(C).
          2
              21 U.S.C. § 841(b)(1)(B).




                                               2
Case: 20-11027           Document: 00516078813             Page: 3   Date Filed: 11/02/2021




                                            No. 20-11027


   supplier’s house. She testified that Rebulloza gave the supplier an unknown
   amount of money and transported an unknown portion of the 45 pounds to
   Fort Worth by bus and ride-share service.
            The PSR further explained that Rebulloza was present during the sale
   of 1.006 kilograms (“kilos”) of meth that was later analyzed by the DEA and
   found to be 99% pure. Since that meth was more than 80% pure, it is consid-
   ered “ice” under the Sentencing Guidelines. 3 The PSR also attributed to
   Rebulloza “four to five” additional deliveries of around a kilo of meth each.
   It “conservative[ly] estimate[d]” the total quantity transported in those de-
   liveries at 3 kilos.
            Adding up those instances, the PSR attributed to Rebulloza 23.4 kilos
   of meth and 1.006 kilos of ice. Because it was a jointly undertaken criminal
   activity, that total holds Rebulloza accountable for the full 45 pounds (20.4
   kilos) of meth that he and two others transported from Los Angeles to Fort
   Worth. 4 The PSR calculated these drug totals to be worth 66,920 kilos of
   converted drug weight using the relevant Sentencing Guidelines drug con-
   version table. 5
            A converted drug weight between 30,000 and 90,000 kilos corres-
   ponds to a base offense level of 36. U.S.S.G. § 2D1.1(c)(2). The PSR added
   a two-level enhancement under U.S.S.G. § 2D1.1(b)(5) because the meth
   was imported from Mexico. That in turn produced an adjusted offense level
   of 38.



            3
           U.S. Sent’g Guidelines Manual (“U.S.S.G.”) § 2D1.1(c), cmt. C (U.S.
   Sent’g Comm’n 2018).
            4
                See U.S.S.G. § 1B1.3(a)(1)(B).
            5
            U.S.S.G. § 2D1.1(c), app. 8(D). One gram of meth equates to 2 kilos of converted
   drug weight. Id. One gram of “ice” equates to 20 kilos of converted drug weight. Id.




                                                 3
Case: 20-11027       Document: 00516078813            Page: 4     Date Filed: 11/02/2021




                                       No. 20-11027


          The PSR also identified five convictions that were relevant to deter-
   mining Rebulloza’s criminal history category under the guidelines. The PSR
   identified a criminal history category of VI, the highest category possible. See
   U.S.S.G. § 5A. Although the guidelines recommend 360 months to life
   imprisonment for an offense level of 38 and a criminal history category of VI,
   the offense of which Rebulloza pleaded guilty carries a maximum of 240
   months. 21 U.S.C. § 841(b)(1)(C). So, the PSR calculated the guideline term
   of imprisonment to be 240 months.
          In response to Rebulloza’s objections, the Probation Office filed an
   addendum, which made two material changes. First, it recommended that
   Rebulloza receive a three-level reduction for acceptance of responsibility.
   Second, it increased the converted drug weight attributable to Rebulloza
   from 66,920 to 477,824 kilos. The Probation Office later explained that that
   change resulted from imputing the purity of the analyzed sample of meth to
   all the drugs attributable to Rebulloza. It explained that because drug seizures
   from the same trafficking ring “resulted in a confirmation of high-purity”
   meth, the district court could “reasonably conclude that the historical
   methamphetamine” attributable to Rebulloza was “also of high purity.”
   That inference allows for the calculation of what the guidelines call “meth-
   amphetamine (actual)” rather than just “methamphetamine.” See U.S.S.G.
   2D1.1(c). 6
          Under the addendum’s analysis, Rebulloza’s base offense level is 38
   because the converted drug weight now exceeds 90,000 kilos. The PSR
   addendum applied the two-level enhancement for possessing imported meth
   and the three-level reduction for acceptance of responsibility to reach an



          6
             Like “ice,” the conversion rate for “methamphetamine (actual)” is 1 gram to
   20 kilos of converted drug weight. U.S.S.G. § 2D1.1(c), app. 8(D).




                                            4
Case: 20-11027     Document: 00516078813           Page: 5   Date Filed: 11/02/2021




                                    No. 20-11027


   adjusted offense level of 37. That didn’t change the PSR’s calculation of the
   guideline term of imprisonment because an offense level of 37 combined with
   a criminal history category of VI also produces a recommended sentencing
   range of 360 months to life, which is still above the statutory maximum of 240
   months. U.S.S.G. § 5A; 21 U.S.C. § 841(b)(1)(C).
          At the sentencing hearing, Rebulloza had four remaining objections to
   the PSR and its addenda. First, he objected to the way the PSR calculated his
   criminal history category. Second, he objected to the sentence enhancement
   for possessing imported meth, saying he did not know the drugs were
   imported. Third, Rebulloza said he should not be responsible for all the drugs
   transported from Los Angeles to Fort Worth. Fourth, he objected to the
   addendum’s calculation of converted drug weight by imputing the sample
   purity to all the attributed meth. Rebulloza also separately moved the court
   for a downward variance from the guideline range, urging that he was merely
   a drug courier, which he said merited a mitigating-role adjustment under
   U.S.S.G. § 3B1.2.
          The district court overruled each of these objections. The court
   adopted the recommendations of the amended PSR and determined the
   offense level to be 37 and the criminal history category to be VI. That again
   produced a recommended sentencing range of 240 months because of the
   statutory maximum. The court also declined to vary the sentence downward
   based on a mitigating role.
          The district court sentenced Rebulloza to 240 months’ imprisonment
   and three years of supervised release. It explained that the sentence was
   appropriate because Rebulloza participated in “one of the largest metham-
   phetamine rings to ever be charged in the Northern District of Texas.” The
   court repeatedly noted that the government had been “very generous” in
   charging Rebulloza. The court observed that the charging decision made




                                         5
Case: 20-11027      Document: 00516078813           Page: 6   Date Filed: 11/02/2021




                                     No. 20-11027


   Rebulloza eligible for a maximum far below the penalties some of his co-
   conspirators received. It suggested that the court could have “rejected the
   plea agreement . . . to avoid any unwarranted sentencing disparities.”

          Against these aggravating factors, the court weighed Rebulloza’s
   acceptance of responsibility, his history of drug addiction, his renunciation of
   his prior gang affiliation, his decision to raise children that were not biolog-
   ically related to him, his role in the conspiracy, the time between his illegal
   conduct and his arrest, and seven character letters that were submitted on his
   behalf. The court concluded that 240 months was sufficient, but not greater
   than necessary, to comply with the purposes of 18 U.S.C. § 3553(a). The
   court even explained that if its “guideline calculations are later determined
   to be incorrect this is still the same sentence [it] would have imposed other-
   wise based on the factors” in § 3553(a).
          On appeal, Rebulloza renews three of his arguments concerning the
   application of the guidelines. First, he says the importation enhancement
   should not apply because the government did not prove he knew the meth
   was imported. Second, he says the court should have granted him a miti-
   gating-role adjustment. Third, he says the court erred by accepting the
   PSR’s attribution of the quantity of drugs for which Rebulloza is accountable.
   Rebulloza also contends that 240 months is a substantively unreasonable sen-
   tence for his conduct.

                                         II.
          Each of Rebulloza’s arguments that the district court misapplied the
   Sentencing Guidelines fails because any supposed error was harmless. The
   guidelines are merely advisory. See United States v. Booker, 543 U.S. 220, 244
   (2005). A sentencing court is required only to “take [the guidelines] into
   account,” using them as “the starting point and the initial benchmark” for
   the sentence. Id. at 264; Gall v. United States, 552 U.S. 38, 49 (2007). The




                                          6
Case: 20-11027         Document: 00516078813              Page: 7       Date Filed: 11/02/2021




                                          No. 20-11027


   court must independently determine that its sentence complies with the
   purposes of § 3553(a). See Rita v. United States, 551 U.S. 338, 347–48 (2007).
           Federal Rule of Criminal Procedure 52(a) provides that an error “that
   does not affect substantial rights must be disregarded.” Accordingly, a “pro-
   cedural error during sentencing is harmless if ‘the error did not affect . . . the
   sentence imposed.’” 7 An error does not affect the sentence when “the pro-
   ponent of the sentence convincingly demonstrates both (1) that the district
   court would have imposed the same sentence had it not made the error, and
   (2) that it would have done so for the same reasons it gave at the prior
   sentencing.” 8 This requires “evidence in the record that will convince this
   court that the district court had a particular sentence in mind and would have
   imposed it, notwithstanding the error.” 9
           Such evidence is ample here. Most importantly, the district court
   explicitly said it would have imposed the same sentence even if its guidelines
   calculations were wrong. But that’s not all. The district court repeatedly
   referenced the government’s “very generous” charging decision and the
   resulting intra-conspiracy sentencing disparities. The court also observed
   that Rebulloza was part of “one of the largest methamphetamine rings to ever
   be charged in the Northern District of Texas.” These repeated “commen-
   t[aries] on the seriousness of the offense” provide “affirmative evidence that




           7
            United States v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009) (quoting
   Williams v. United States, 503 U.S. 193, 203 (1992)).
           8
              United States v. Leontaritis, 977 F.3d 447, 452 (5th Cir. 2020) (quoting United
   States v. Ibarra-Luna, 628 F.3d 712, 713–14 (5th Cir. 2010)), cert. denied, No. 20-1614, 2021
   WL 4733314 (Oct. 12, 2021).
           9
             United States v. Stanford, 823 F.3d 814, 845 (5th Cir. 2016) (quoting United States
   v. Groce, 784 F.3d 291, 296 (5th Cir. 2010)) (alterations adopted).




                                                7
Case: 20-11027          Document: 00516078813              Page: 8       Date Filed: 11/02/2021




                                           No. 20-11027


   [the district court] had a particular sentence in mind.” 10 After noting the
   seriousness of the offense, the court independently found that the statutory
   maximum penalty was necessary to achieve the goals of § 3553(a). That evi-
   dence convincingly demonstrates that the court would have imposed a 240-
   month imprisonment for the same reasons it previously gave, notwithstand-
   ing any claimed error.
          We therefore decline to vacate Rebulloza’s sentence based on any
   supposed error in calculating the appropriate offense level.

                                                III.
          Rebulloza also claims his 240-month sentence is substantively
   unreasonable. He asserts that the district court “failed to give appropriate
   weight to the sentencing factors enumerated in 18 U.S.C. § 3553(a).” He
   says the court ought to have considered the character letters submitted on his
   behalf, his childhood, his renunciation of his gang affiliation, and his decision
   to raise children not biologically related to him. Moreover, he avers that his
   sentence is substantively unreasonable insofar as it relies on a distinction
   between “ice” and “methamphetamine” because all modern meth is pure
   enough to be considered ice, which results in disparate sentences among
   defendants responsible for similar conduct based entirely on whether the
   government tested its purity.
          We review the substantive reasonableness of a sentence for abuse of
   discretion. Gall v. United States, 552 U.S. 38, 51 (2007). We must give “due
   deference to the district court’s” weighing of the § 3553(a) factors. Id.
   Rebulloza offers nothing to overcome that deference. His complaints about
   factors the district court ought to have considered are meritless because the



          10
               Id. (quoting United States v. Malone, 809 F.3d 251, 260 (5th Cir. 2015)).




                                                  8
Case: 20-11027     Document: 00516078813          Page: 9   Date Filed: 11/02/2021




                                   No. 20-11027


   court did consider them, explicitly and on the record. His contentions
   amount to a request that we re-weigh the sentencing factors, which we cannot
   do. United States v. Hernandez, 876 F.3d 161, 167 (5th Cir. 2017).
          Rebulloza’s final notion based on the purity of modern meth is baff-
   ling. He offers no authority to support it, nor even a theoretical reason why
   it is a problem. We can find none.
          The sentence was reasonable in response to Rebulloza’s extensive
   criminal history and the size of the meth conspiracy. Accordingly, the judg-
   ment of sentence is AFFIRMED.




                                         9